DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-9, filed 03/19/2021, with respect to the amended limitations in claims 1 and 13 have been fully considered and moot in view of new grounds of rejection by relying on the teachings of Saka et al. (US 6590521 B1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ichitani et al (US 20130229513 A1) in view of Saka et al. (US 6590521 B1).

a light source (6 of fig. 1) that emits illumination light which is infrared light ([0072]); 
a solid-state imaging device (MC, 3A, SC, and 3B of fig. 1) that images a subject (OBJECT OB of fig. 4) and outputs an imaging signal indicating a light exposure amount (fig. 2, [0072, 0079] the amount of visible light W, Ye, and R and the infrared light IR); and 
a computator (4 and 8 of fig. 1) that computes subject information (4 of figs. 1 and 6, the results dR’, dG’, and dB’s) regarding the subject by using the imaging signal (OB of fig. 4, [0072 and 0079]), 
wherein the solid-state imaging device includes: first pixels that image the subject by receiving reflected light that is the illumination light reflected off the subject (IR of figs. 2 and 3,  [0005, 0080] the IR pixels); and second pixels that image the subject by receiving visible light (R, W, Ye of figs. 2 and 3, [0079 and 0080] the R pixels, W pixels, and Ye pixels), 
the first pixels output an imaging signal corresponding to information regarding a slope of the road surface (figs. 5, 11 and 12; see fig. 17, the road obviously has a slope and the camera captures the object on the road that would obviously include the slope, figs. 5 and 11), and 
the second pixels output an imaging signal corresponding to information regarding an appearance of the road surface (OB of fig. 4, the object appears on the road surface; objects in figure 12 appear on the road surface. In figure 5, there is a road surface as indicated in DISTANCE Z AND HEIGHT H. The camera captures the object on the road that would obviously include the surface of the road).

the computator (4 and 8 of fig. 1, see details in figure 6) computes the subject information based on information from the first region and information from the second region (OB of fig. 4, DISTANCE Z and HEIGHT H of fig. 5; [0017] an image processing device capable of forming an image in which an object can be confirmed visually even under the low luminance environment; [0044, 0077, 0087] to find a distance to the object, fig. 11; fig. 12 recognizing an object based on the height and the infrared and visible pixels in figure 2).
It is noted that Ichitani suggests the modifications that can be made ([0137], but Ichitani does not disclose or suggest the imaging region to be imaged is an area located in front of the imaging device and includes a first region imaged by the first pixels and a second region imaged by the second pixels, and one of the first region and the second region is situated around the other of the first region and the second region as claimed.
Saka teaches the vehicle system (fig. 1) for capturing the imaging region (fig. 4) that is an area located in front of the imaging device (Vehicle Ahead 40 of fig. 4) and includes a first region imaged by the first pixels (the broken lines of fig. 4 form a first region) and a second region imaged by the second pixels (solid lines of fig. 4 form a second region), and one of the first region and the second region is situated around the other of the first region and the second region (fig. 12 (b), the edges 145 and 146 are in the first region and the shape of the vehicle is the second region). Saka further suggests the first pixel information is the slope, the edges 145 and 146 of fig. 12 having a large slope, and the second pixel information is the vehicle of the surface, Vehicle Ahead 40 of fig. 12, and many modifications may be made.

Regarding claim 2, Ichitani further teaches the imaging apparatus according to claim 1, wherein the information regarding the appearance of the road surface is information regarding a roadside boundary (HM, WL, and ET of figs. 17 and 19, the road has roadside boundary. Note roadside boundary as shown in figure 12 of Saka).
Regarding claim 3, Ichitani further teaches the imaging apparatus according to claim 1, wherein the first pixels and the second pixels are placed in alternate rows to form a stripe pattern (fig. 2).
Regarding claim 4, Ichitani further teaches the imaging apparatus according to claim 1, wherein the imaging apparatus performs one of forward monitoring and backward monitoring ([0004-0005, 0044-0045]. This is preferable because, when the present invention is applied to the image acquired from the back view camera or the like of the vehicle, for example, the greatest emphasis can be placed on the nearest object in the display, to which the most attention should be paid when driving in reverse, and the emphasis gradually decreases as the distance increases).
Regarding claim 5, Ichitani further teaches the imaging apparatus according to claim 1, wherein the imaging apparatus performs one of diagonal monitoring ([0089] cameras can be attached to the vehicle to monitor diagonal) and lateral monitoring (figs. 5, 11, and 12), and an illumination angle (see figs. 5, 11, and 13) of the illumination light in a horizontal direction of 
Regarding claim 10, Ichitani modified by Saka teaches the imaging apparatus according to claim 1, Saka further teaches wherein, when the subject is an object that is continuously situated in the first region and the second region (fig. 4, the broken lines region and solid line rgion,  fig. 12, the first region, 130 and 140 of fig. 12 (a), is surrounding the second region of the vehicle 40 of fig. 12(a)), a computation result of the first region is associated with computation of the subject information in the second region (21, 23, and 25 of fig. 1; fig. 12).  
Regarding claim 11, Ichitani further teaches the imaging apparatus according to claim 1, wherein the first region includes a first a region where reflected light that is the illumination light reflected off a road surface reaches the solid-state imaging device (6, 3A, and 3B of fig. 1, light emits to the road surface and reflected light to the imaging element) and a first b region where the reflected light does not reach the solid-state imaging device (some of the reflected light are polarizing away from the imaging device so the visible light is received by the imaging sensor, W, R, and Ye of fig. 2).
Regarding claim 12, Ichitani modified by Saka teaches the imaging apparatus according to claim 11, Saka further teaches wherein, when the subject is an object that is continuously situated in the first region and the second region (figs. 4 and 12), a computation result of the first a region is associated with computation of the subject information in a region other than the first a region (21, 23, and 25 of fig. 1, fig. 2).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ichitani et al. (US 20130229513 A1) in view of Saka et al. (US 6590521 B1) as applied to claim 1, and further in view of NOGUCHI (US 20110169984 A1).
Regarding claims 7 and 8, Ichitani further teaches the imaging apparatus according to claim 1, wherein the subject is an object on a road surface (OB of fig. 4; fig. 5, figs 11 and 12, the objects are on the surface), the solid-state imaging device (3A and 3B of fig. 1) successively performs imaging.
It is noted that Ichitani and Saka do not teach when the object is imaged in the second region at a first time, and then imaged in the first region at a second time that is time when a predetermined period of time has elapsed from the first time, information regarding an appearance of the object at the first time is used to compute the subject information at the second time as claimed.
NOGUCHI teaches when the object is imaged in the second region at a first time (T2, T3, T4 of fig. 8), and then imaged in the first region at a second time (T1 of fig. 8) that is time when a predetermined period of time has elapsed from the first time (VD and 1 frame of fig. 8), information regarding an appearance of the object at the first time is used to compute the subject information at the second time (Fig. 2, [0085]).
Taking the teachings of Ichitani, Saka, and NOGUCHI together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to modify the timing (fig. 8) of NOGUCHI into the combination system of Ichitani and Saka to provide the technical advantage that enables a clear color image to be obtained in any dark environment where the signal level of the visible light pixel signal is smaller than the 
Regarding claim 9, Ichitani further teaches the imaging apparatus according to claim 1, wherein the solid-state imaging device successively performs imaging (4 and 8 of figs. 1 and 6), and 
It is noted that Ichitani and Saka do not teach the computation performed by the computator includes associating information from one of the first region and the second region at a first time with information from the other of the first region and the second region at a second time that is different from the first time as claimed.
NOGUCHI teaches the computation performed by the computator (fig. 4) includes associating information from one of the first region and the second region at a first time with information from the other of the first region and the second region at a second time that is different from the first time (fig. 8, T1-T4).
Taking the teachings of Ichitani, Saka, and NOGUCHI together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the timing (fig. 8) of NOGUCHI into the combination of Ichitani and Saka to provide the technical advantage that enables a clear color image to be obtained in any dark environment where the signal level of the visible light pixel signal is smaller than the signal level of the near infrared light pixel signal, thereby improving a degree of visibility for a user.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340.  The examiner can normally be reached on Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

TUNG T. VO
Primary Examiner
Art Unit 2425

/TUNG T VO/Primary Examiner, Art Unit 2425